SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1A of Global Smoothie Supply Inc., of our report dated April 28, 2010, except for Note 3 and Note 14, as to which the date is July 19, 2010 on our audit of the financial statements of Global Smoothie Supply Inc. as of December 31, 2009 and December 31, 2008 (Restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009 and December 31, 2008 (Restated), and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada July 22, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
